Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2003/0028113 A1), and further in view of Hanafy (US 2004/0158154 A1), Ramamurthy (US 2011/0125017 A1), and Falk (US 2009/0256749 A1).
Regarding claims 1, 6, and 15, Gilbert teaches a method for processing signals received from an ultrasound transducer array [a method for providing data from a scanned array of ultrasonic transducers; Abstract; 0062], comprising:
converting the received signals, representative of received ultrasound energy, to a digital domain to provide signal samples [Figure 4A; 0063; 0064 “In one preferred embodiment, the dynamically focused and summed signal is forwarded to an A/D converter27 which digitizes the summed signal. Digital signal data is then forwarded from the A/D 27 over the cable 16 to a color doppler processing circuit 36. It should be noted that the A/D converter 27 is not used in an alternative embodiment in which the analog summed signal is sent directly over the system cable 16.”];

Gilbert teaches [0053”summation…beamforming…summing circuit”; 0144 FFT is computed] but does not explicitly teach … and yet Hanafy teaches summing frequency domain values corresponding to elevation channels of the ultrasound transducer array [0038 The receive beamformer 34 comprises one or more delays, preamplifiers, amplifiers, summers, time gain control amplifiers, filters, buffers, multiplexers or other now known or later developed receiver circuitry or other circuits for generating data representing various positions within one or more elevation spaced scan planes.], the elevation channels corresponding to respective ultrasound transducer elevations within the ultrasound transducer array [0040 amplifier also applies apodization. Using additional channels or memory buffers, the same data is processed to beam form data for different elevation planes or scan lines. … elevation beamformer processing is time-interleaved to generate 32 narrow band receive beams associated with different center frequencies, elevation planes and/or azimuth positions. … elevation beamformation approach may be advantageous as compared to beamforming in the frequency domain since time varying apodization and delays are difficult to apply in the frequency domain. Alternatively, the received data is beamformed in the frequency domain.], following Fast Fourier Transform of the demodulated signal samples and signal conditioning in the frequency domain, to provide summed elevation values [0058 elevation beam plot is the product of the Fourier transform]; and outputting 
It would have been obvious to combine the FFT and quadrature demodulation as taught by Gilbert with the elevation beamformer as taught by Hanafy so that a transducer array which is steerable along the elevation dimension may be scanned which results in a rapid or simpler scanning of a volume (Hanafy) [abstract].
Gilbert does not explicitly teach … and yet Ramamurthy teaches (alternatively: extracting from the signal samples a subset of the signal samples that correspond to an image to be formed to obtain extracted signal samples [0412-0413 “In FIG. 49, criteria 3020A through 3020E (collectively criteria 3020) are respectively applied to select subsets 3022A through 3022E from raw data 3024. The data subsets are respectively processed by image processing steps 3025A through 3025E (collectively image processing steps 3025) to yield intermediate images 3027A through 3027E. Images 3027A through 3027E are weighted according to corresponding weights 3028A through 3028E (collectively weights 3028) before they are combined by image summation stage 3029 to yield a final image 3030. … low pass filtering…high pass filtering…bandpass filtering…”]).
It would have been obvious to combine the FFT of Gilbert, with the selecting of subsets of data as taught by Ramamurthy so that filtered data may be used to produce a final image and hence signal to noise ratio is improved.
(alternatively: Gilbert teaches windowing along with FFT which itself requires weighting for time to frequency domain conversion but is not explicitly on detail. Falk teaches applying a time domain weighting function to the extracted signal samples to create weighted signal samples 
Regarding claim 2, Gilbert also teaches the method of claim 1, wherein signal conditioning comprises applying a frequency domain weighting function to the frequency domain values [0144 “weighting sequence…N-point FFT is computed”].
Regarding claim 3, Gilbert also teaches the method of claim 1, applying a time domain weighting function to the demodulated signal samples to create time domain weighted signal samples [0119 user can select active elements for array windowing (or apodization)], wherein Fast Fourier Transform is performed on the time domain weighted signal samples [0147; 0153 “a weighting function is applied 908, [and then] the FFT is computed 910”].
Regarding claim 4, Gilbert also teaches the method of claim 1, extracting from the signal samples a subset of the signal samples that correspond to an image to be formed to obtain extracted signal samples [providing the returned signals from an array of sensors for outputs to provide a datum of beam-formed output from the array (image to be formed); paragraph 0073; 0090 “zoomed regions”], wherein quadrature demodulation is performed on the extracted signal samples[where the quadrature demodulation is performed on the return (extracted) signal samples; paragraph 0144].
Regarding claim 5, Gilbert also teaches the method of claim 1, downsampling the demodulated signal samples for data reduction to obtain downsampled signal samples [“down-
Regarding claim 7, Gilbert also teaches the method of claim 6, wherein applying the time domain weighting function comprises receiver-dependent weighting of the extracted signal samples [0053 weight depends on transducer position which has different delays due to off center returns; where computing the DFT (time domain weighting function) includes computing a DFT of the weighted pulse returns for each depth of interest (extracted signal samples) 0144, 0147].
Regarding claim 8, Gilbert also teaches the method of claim 6, wherein applying the time domain weighting function comprises excitation-dependent weighting of the extracted signal samples [0054 “In some systems, time averaging of data from successive observations of the same point (referred to as persistence weighting) is used to improve image quality.”; wherein computing the DFT (time domain weighting function) includes received sampled of the provided return (extracted) signal samples; paragraph (0147].
Regarding claim 9, Gilbert also teaches the method of claim 6, wherein applying the time domain weighting function comprises channel-independent weighting of the extracted signal samples [0080, 0144, 0147 where weighting depends on depth].
Regarding claim 10, Gilbert also teaches the method of claim 6, wherein applying the time domain weighting function comprises channel-dependent weighting of the extracted signal samples [0053 where weighting depends on delay due to transducer position off center; 0080,0144, 0147].
Regarding claim 11, Gilbert also teaches the method of claim 6, wherein applying the frequency domain weighting function comprises receiver-dependent weighting of the frequency domain values [0053 weight depends on transducer position which has different delays due to off 
Regarding claim 12, Gilbert also teaches the method of claim 6, wherein applying the frequency domain weighting function comprises excitation-dependent weighting of the frequency domain values [wherein computing the FFT/Fast Fourier Transform (frequency domain weighting function) includes received samples (excitation-dependent weighting) of the FFT (frequency domain) values; paragraph (0144].
Regarding claim 13, Gilbert also teaches the method of claim 6, wherein applying the frequency domain weighting function comprises channel-independent weighting of the frequency domain values [wherein computing the FFT/Fast Fourier Transform (frequency domain weighting function) includes samples of coherent intervals (channel-independent weighting) of the FFT (frequency domain) values; paragraph (0144].
As to Claim 14, Gilbert also teaches the method of claim 6, wherein applying the frequency domain weighting function comprises channel-dependent weighting of the frequency domain values (wherein computing the FFT/Fast Fourier Transform (frequency domain weighting function) includes samples of the channels and coherent intervals (channel-dependent weighting) of the FFT (frequency domain values; paragraphs (0080], (0144]).
Regarding claim 16, Gilbert also teaches the ultrasound device of claim 15, wherein the time domain signal conditioning circuit is configured tomultiply the extracted signal samples by coefficients of the time domain weighting function [Fig. 24 #908 “Applying weighting function” depicts multiplication of h(n) = f(n) v(n); where circuitry (time domain signal conditioning circuit) 
Regarding claim 17, Gilbert also teaches the ultrasound device of claim 15, wherein the frequency domain signal conditioning circuit is configured to multiply the frequency domain values by coefficients of the frequency domain weighting function (where circuit (via the frequency domain signal conditioning circuit) is used to multiply the frequency domain values by coefficients of the frequency domain weightingfunction; paragraphs (0076], (0144]).
Regarding claim 18, Gilbert also teaches the ultrasound device of claim 15, wherein the processing circuit further comprises a quadraturedemodulation circuit configured to perform quadrature demodulation of the extracted signal samples [where the sampling and summingsignals (via the processing circuit) includes quadrature demodulation (via a circuit) used to process the provided returned (extracted signalsamples; paragraph (0144]] and wherein time domain signal conditioning is performed on the demodulated signal samples [where OFT(time domain signal conditioning) is computed on the demodulated signal samples; paragraph (0144], [0147]].
Regarding claim 19, Gilbert also teaches the ultrasound device of claim 15, wherein the processing circuit further comprises a downsampling circuit configured to downsample the extracted signal samples for data reduction [where the processing circuitry includes a down-converted sampling (downsampling) circuit for down-converted sampling of the demodulated signal samples (data reduction); paragraph (0144]) and wherein time domain signal conditioning is performed on the downsampled signal samples (where OFT (via a time domain signal conditioning) is computed on the downsampled signals; paragraph (0144], (0147].
Regarding claim 21, Gilbert as modified by Hanafy teaches the ultrasound device of claim 15, wherein the processing circuit further comprises a sum elevation channels circuit configured to perform summing of the weighted frequency domain values [0038; 0040; 0058].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 15 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645